Citation Nr: 1235832	
Decision Date: 10/16/12    Archive Date: 10/23/12	

DOCKET NO.  09-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a disorder of the thoracolumbar spine.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for right ear hearing loss.  

3.  Entitlement to service connection for left ear hearing loss.  

4.  Entitlement to service connection for a chronic sleep disorder, to include sleep apnea, claimed as secondary to service-connected posttraumatic stress disorder and/or neuronal brain damage.  

5.  Entitlement to service connection for a chronic cardiovascular disorder characterized by heart palpitations, claimed as secondary to service-connected posttraumatic stress disorder.  

6.  Entitlement to an evaluation in excess of 20 percent for service-connected right Achilles tendonitis.  

7.  Entitlement to an evaluation in excess of 20 percent for service-connected left Achilles tendonitis.  

8.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.  

9.  Entitlement to an initial compensable evaluation for neuronal brain damage.  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1992, a portion of which represented service in the Southwest Asia Theater of Operations.  

This case comes before the Board of Veterans Appeals (Board) on appeal of May 2007, October 2007, September 2008, February 2009, December 2009, and June 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In a decision of February 2000, the Board denied entitlement to service connection for a chronic low back disability.  Subsequent rating decisions in February, June, and November 2005 confirmed and continued the Board's denial of service connection for a chronic low back disability.  In a rating decision of February 2005, the RO denied entitlement to service connection for bilateral hearing loss.  Significantly, all of the aforementioned decisions have now become final.  

Since the time of the above-referenced decisions, the Veteran has submitted additional evidence in an attempt to reopen his claims.  The RO continued its denial of service connection for a low back disability and bilateral hearing loss, and the current appeal ensued.  

This case was previously before the Board in June 2011, at which time it was remanded for additional development.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, the appeal as to the issue of an increased evaluation for service-connected posttraumatic stress disorder, as well as service connection for a disorder of the thoracolumbar spine on a de novo basis is once again being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.  


FINDINGS OF FACT

1.  In a Board decision of February 2000, and subsequent rating decisions of February, June, and November 2005, the Board and RO, respectively, denied entitlement to service connection for a low back disability.  

2.  Evidence submitted since the time of the most recent RO decision in November 2005 denying entitlement to service connection for a low back disability is neither cumulative nor redundant, and, when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.  

3.  In a rating decision of February 2005, the RO denied entitlement to service connection for right ear hearing loss.  

4.  Evidence submitted since the time of the RO's February 2005 decision denying entitlement to service connection for right ear hearing loss, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  

5.  Hearing loss disability in the left ear, as defined by VA regulation, is not shown to have been present in service, or at anytime thereafter.  

6.  A chronic sleep disorder, to include sleep apnea, is not shown to have been present in service, or at anytime thereafter.  

7.  A chronic cardiovascular disorder characterized by heart palpitations is not shown to have been present in service, or at anytime thereafter.  

8.  The Veteran's service-connected right Achilles tendonitis is at present essentially asymptomatic.  

9.  The Veteran's service-connected left Achilles tendonitis is at present essentially asymptomatic.  

10.  The Veteran's service-connected neuronal brain damage is at present essentially asymptomatic.  


CONCLUSIONS OF LAW

1.  The decision(s) of the Board in February 2000, and of the RO in February, June, and November 2005 denying entitlement to service connection for a chronic low back disorder are final.  38 U.S.C.A. §§ 5103, 5103A, 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  

2.  Evidence received since the RO's most recent decision of November 2005 denying entitlement to service connection for a chronic low back disability is both new and material, and sufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  The decision of the RO in February 2005 denying the Veteran's claim for service connection for right ear hearing loss is final.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

4.  Evidence received since the RO's February 2005 decision denying entitlement to service connection for right ear hearing loss is new, but not material, and insufficient to reopen the Veteran's previously-denied claim.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

5.  A chronic left ear hearing loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2011).  

6.  A chronic sleep disorder, to include sleep apnea, was not incurred in or aggravated by active military service, nor is it in any way proximately due to, the result of, or aggravated by the Veteran's service-connected disability or disabilities, including posttraumatic stress disorder and/or neuronal brain damage.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

7.  A chronic cardiovascular disorder characterized by heart palpitations was not incurred in or aggravated by active military service, nor is it in any way proximately due to, the result of, or aggravated by a service-connected disability or disabilities, including posttraumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

8.  The criteria for an evaluation in excess of 20 percent for right Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5270, 5271 (2011).  

9.  The criteria for an evaluation in excess of 20 percent for left Achilles tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.71a and Part 4, Codes 5270, 5271 (2011).  

10.  The criteria for an initial compensable evaluation for neuronal brain damage have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.124a and Part 4, Code 8046 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in correspondence of March 2005, February, March, and June 2008, June and August 2009, and January and March 2012, of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him appropriate VA examinations.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, VA (including Virtual VA) and private treatment records and examination reports, and various articles and/or treatises.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks service connection for bilateral hearing loss, as well as for a sleep disorder, a disorder of the thoracolumbar spine, and a cardiovascular disorder characterized by heart palpitations.  In pertinent part, it is contended that the Veteran's hearing loss and disorder of the thoracolumbar spine had their origin during his period of active military service.  It is further contended that the Veteran's heart palpitations are in some way causally related to his service-connected posttraumatic stress disorder, and that his sleep disorder is likewise causally related to posttraumatic stress disorder and/or service-connected neuronal brain damage.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, service connection may be awarded for a "chronic" condition when:  (1) a chronic disease or disability manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the Veteran currently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period) but is not identified until later, there is a showing of continuity of symptomatology after discharge, and the medical evidence relates that symptomatology to the Veteran's present condition.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b) (2011).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system, such as sensorineural hearing loss, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

In that regard, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  38 C.F.R. § 3.310 (2011); see also 71 Fed. Reg. 52,744-47 (September 7, 2006).  

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3. 385 (2011).  

Notwithstanding the aforementioned, once entitlement to service connection for a given disorder has been denied by a decision of the Board, or, in the case of the RO, absent disagreement by the Veteran within a period of one year, that determination is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2011).  Where a claim for entitlement to service connection has been previously denied, and that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence has been presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

Evidence is considered to be "new" if it was not previously submitted to agency decisionmakers.  Evidence is "material" if, by itself, or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  In addition, new evidence may be found to be material if it provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board of Veterans Appeals to alter its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

As regards the Veteran's claim for service connection for a disorder of the thoracolumbar spine, the Board notes that, at the time of the aforementioned rating decision in November 2005, a review of the Veteran's claims folder showed that service connection for degenerative disc disease of the thoracic and lumbar spine was denied in a previous rating decision of June 2005.  Reportedly, this determination was based on the fact that there was no evidence of the condition in question in service, or within one year of service discharge.  Since the time of the rating decision in June 2005, the Veteran had reportedly submitted a statement requesting service connection.  Noted at the time was treatment at the VA Medical Center located in Milwaukee, Wisconsin, as well as a certain statement by a VA physician.  At the time of the November 2005 rating decision, it was noted that treatment records from the VA Medical Center in Milwaukee, Wisconsin, showed a diagnosis of degenerative disc disease of the thoracic and lumbar spine.  Moreover, in letters from a VA physician dated in July and August 2005, the Veteran was reported to have degenerative disc disease related to his Gulf War service.  While service medical records showed treatment for low back pain, no chronic lumbar spine condition was shown during the Veteran's period of active military service.  Moreover, while there was current evidence of a low back disability, pertinent evidence failed to show arthritis of the lumbar and/or thoracic spine either in service, or within one year of discharge from service.  Accordingly, service connection for disorders of the thoracic/lumbar spine (including degenerative disc disease) was denied.  That determination was adequately supported by and consistent with the evidence then of record, and has now become final.  

Evidence submitted since the time of the November 2005 rating decision, consisting, for the most part, of VA treatment records and examination reports, is both "new" and "material" as to the issue of service connection for a disorder of the thoracolumbar spine.  More specifically, since the time of the November 2005 decision, the Veteran has received continued treatment for a low back disability, variously characterized as degenerative disc disease, lumbar sprain, levoscoliosis of the thoracic spine, and sacralization at the level of the fifth lumbar vertebra.  Moreover, in a statement of March 2006, a VA physician offered his opinion that the Veteran's degenerative disc disease of the lumbar and thoracic spine was more likely than not directly the result of his Gulf War Service.  Such evidence, at a minimum, provides a "more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability," and, accordingly, is sufficient to reopen the Veteran's previously-denied claim for service connection.  

Turning to the issue of service connection for right ear hearing loss, the Board observes that, at the time of the aforementioned rating decision in February 2005, service medical records failed to show treatment for or complaints of hearing loss during service.  Moreover, the Veteran's hearing acuity was normal for VA purposes at the time of his December 1991 discharge examination.  Significantly, at the time of an Army National Guard enlistment examination in July 1993, the Veteran's hearing was once again within normal limits.  According to the RO, recent VA and private medical records failed to show specific treatment for hearing loss.  Under the circumstances, it was determined that there was no evidence that the Veteran currently suffered from a chronic or permanent hearing disability related to active military service.  Accordingly, service connection for hearing loss was denied.  Once again, that determination was adequately supported by and consistent with the evidence then of record, and is now final.  

Evidence submitted since the time of the February 2005 rating decision, consisting, for the most part, of VA treatment records and examination reports, while "new" in the sense that it was not previously of record, is not "material."  More specifically, based on VA audiometric examinations in August 2008 and June 2011, it has yet to be demonstrated that the Veteran suffers from "hearing loss disability" in his right ear as defined by VA regulation.  See 38 C.F.R. §§ 3.385 (2011).  Under the circumstances, the Board is of the opinion that the evidence submitted since the time of the February 2005 rating decision does not constitute new and material evidence sufficient to reopen the Veteran's previously-denied claim.  This is to say that, by itself, or when considered with the previous evidence of record, the newly-received evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim.  Accordingly, the appeal regarding the issue of service connection for right ear hearing loss must be denied.  

Turning to the issue of service connection for left ear hearing loss, the Board notes service treatment records are negative for demonstrated evidence of "hearing loss disability" in the Veteran's left ear.  While it is true that, at the time of the Veteran's service separation examination in December 1991, there was present a single, slightly elevated threshold at 6,000 Hertz in the Veteran's left ear, as of the time of a subsequent service entrance examination for purposes of the Veteran's enlistment in the Army National Guard in July 1993, hearing in his left ear was entirely within normal limits, and no pertinent diagnosis was noted.  

The Board observes that, following a VA audiometric examination in August 2008, it was noted that audiologic evaluation revealed normal hearing in the frequency range from 500 to 4,000 Hertz bilaterally, with speech reception thresholds of five decibels in each ear, and word recognition scores of 98 percent bilaterally.  Moreover, at the time of a subsequent VA audiometric examination in June 2011, pure tone air conduction threshold levels, in decibels, were as follows:  




HERTZ


HERTZ
500
1000
2000
3000
4000
RIGHT EAR
15
20
0
15
20
LEFT EAR
10
15
5
15
25


Speech recognition ability was 98 percent for the Veteran's right ear, and 94 percent for the left ear.  In the opinion of the examiner, audiometric evaluation revealed normal hearing for VA purposes bilaterally.  Moreover, by way of explanation, the audiologist indicated that the issue of variability and speech discrimination scores relative to audiometric examinations of August and April 2008 did not indicate anything out of variance with normal routine test procedures.  Rather, variation could be accounted for by different presentation levels, different word lists, the length of word lists, and other variables.  Further noted was that diagnostic methods for word recognition were less stringent than those of compensation exams, and were therefore not acceptable substitutions for such examinations.  

Based on the aforementioned, it is clear that, at no time, either in service, or thereafter, has the Veteran exhibited "hearing loss disability" in his left ear.  Accordingly, service connection for left knee hearing loss must be denied.  

As regards the Veteran's claimed sleep disorder, the Board notes that service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of any sleep disturbance.  Significantly, at the time of a service separation examination in December 1991, and once again on service entrance examination in July 1993, the Veteran denied any difficulty sleeping.  Sleep disturbance was once again denied at the time of a subsequent VA medical examination in December 1997, and on VA fibromyalgia examination in February 2003.  

The Board observes that, following a VA medical examination in August 2008, it was noted that the Veteran's "sleep disturbance" was clearly symptomatic of his depression/mental health issues, and that there was no evidence of sleep apnea.  Moreover, following a subsequent VA examination in July 2011, it was once again noted that there was no medical evidence of sleep apnea, and that the Veteran's sleep disturbance was a manifestation of his mental health condition, and not a primary disorder "in and of itself."  Significantly, in an addendum to the aforementioned VA examination dated in December 2011, it was noted that the Veteran had failed to report for a scheduled sleep study, and that it was therefore impossible to state whether the Veteran had obstructive sleep apnea.  According to the examiner, were the Veteran to be suffering from obstructive sleep apnea, such pathology was not causally related to his service-connected posttraumatic stress disorder, inasmuch as sleep apnea was a physical/medical condition, while posttraumatic stress disorder was a mental health disability.  According to the examiner, were the Veteran to be suffering from a sleep disturbance, it was more likely than not a symptom of his service-connected posttraumatic stress disorder, and not a "separate sleep disorder."  

The Board observes that, following a VA sleep study in May 2012, it was noted that respiratory events did not satisfy the criteria for obstructive sleep apnea.  Further noted was that the Veteran had multiple comorbidities which interfered with his sleep, including anxiety, depression, and pain, as well as irregular bed and wake-up times, and the use of alcohol on a daily basis.  Moreover, in an addendum to the aforementioned VA examination dated in June 2012, it was noted that the aforementioned sleep study showed no evidence of obstructive sleep apnea, and that obstructive sleep apnea could, therefore, not be the result of the Veteran's active military service.  

Based on the aforementioned, it is clear that, to the extent the Veteran does, in fact, suffer from some degree of "sleep disturbance," that sleep disturbance is more likely than not a symptom of his already service-connected post-traumatic stress disorder, and not a "separate and distinct" organic sleep disability.  Accordingly, service connection for a chronic sleep disorder must be denied.  

As regards the Veteran's claimed heart palpitations, the Board notes that service treatment records are negative for history, complaints, or abnormal findings indicative of the presence of a chronic cardiovascular disorder characterized by heart palpitations.  In point of fact, at the time of a service separation examination in December 1991, and once again on service entrance examination for the purpose of the Veteran's enlistment in the Army National Guard in July 1993, the Veteran's heart and cardiovascular system were within normal limits, and no pertinent diagnosis was noted.  A VA general medical examination dated in July 1997 was similarly negative for evidence of heart palpitations.  

The Board observes that, at the time of a VA medical examination in August 2008, the Veteran complained of heart palpitations which, by his own admission, were the result of "panic attacks."  A physical examination conducted at the time was essentially unremarkable, with no evidence of any dyspnea, murmur, or bruit, and a blood pressure of 124/82.  In the opinion of the examiner, the Veteran's palpitations were directly related (per the Veteran) to his panic attacks.  Moreover, there was no evidence of any heart disease, and an electrocardiographic examination in 2003 was within normal limits.  

At the time of a subsequent VA examination in July 2011, the Veteran gave a history of frequent "heart palpitations" associated with "panic attacks" for 10 years or more.  Further noted was that the Veteran had been diagnosed with posttraumatic stress disorder, but not with any cardiac condition.  On physical examination, there was no evidence of any pulmonary hypertension, congestive heart failure, or cor pulmonale.  The Veteran's heart displayed a regular rate and rhythm, with a pulse of 80 and blood pressure of 128/88.  According to the examiner, at the time of examination, there was no medical evidence of arrhythmia.  Rather, the Veteran's heart palpitations were manifestations of his mental health condition, and not a primary disorder "in and of itself."  

In an addendum to the aforementioned VA examination dated in December 2011, which examination involved a full review of the Veteran's claims folder, it was noted that a Holter monitor evaluation scheduled to evaluate the Veteran's palpitations had been negative, and that the Veteran's heart rhythm was within normal limits.  According to the examiner, the Veteran's palpitations (a symptom, and not a diagnosis) were not the result of a heart condition, but, rather, more likely than not the result of anxiety accompanying his posttraumatic stress disorder.  

Based on the aforementioned, it is clear that, to the extent the Veteran does, in fact, suffer from "palpitations," that symptomatology, like the Veteran's sleep disturbance, is "part and parcel" of his service-connected posttraumatic stress disorder, and not a "separate and distinct" disability for which service connection might be granted.  In fact, there currently exists no evidence of a chronic cardiovascular disorder, or, for that matter, any other organic disorder, to which the Veteran's heart palpitations might be attributed.  Under the circumstances, service connection for a chronic disorder characterized by heart palpitations must be denied.  

In reaching these determinations, the Board finds the aforementioned opinions of various VA examiners highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file, and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from "hearing loss disability" of either ear, or, for that matter, a "separate and distinct" organic sleep disorder or heart palpitations.  

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed his current hearing loss to inservice noise exposure, and his claimed sleep disturbance and heart palpitations to other service-connected disabilities.  However, there currently exists no evidence that the Veteran suffers from a "hearing loss disability" as defined by VA regulation.  Nor is there evidence that the Veteran does, in fact, suffer from a sleep disorder or heart palpitations "separate and apart" from his already service-connected posttraumatic stress disorder.  Under the circumstances, the Veteran's claims for service connection must be denied.  

Increased Ratings

In addition to the above, the Veteran seeks entitlement to increased evaluations for right and left Achilles tendonitis, as well as an increased (compensable) evaluation for service-connected neuronal brain damage.  In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, and other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2011).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision regarding the issue of an initial compensable evaluation for service-connected neuronal brain damage is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

Regarding the Veteran's bilateral Achilles tendonitis, the Board notes that, at the time of a VA medical examination in October 2009, the Veteran complained of pain located along the Achilles tendon on the posterior aspect of both ankles.  Also noted was an associated numbness and tingling extending from the midfoot to the toes.  On physical examination, strength was 5/5, and the Veteran was able to walk on his toes and heels.  Sensation to light touch and monofilament was intact, with the exception of some patchy decreased sensation around the posterior heel and ankle.  Range of motion measurements showed motion at the ankle to neutral bilaterally, with 0 to 40 degrees of plantar flexion.  There was some crepitus noted at the left ankle with range of motion, though inversion, eversion, and anterior and posterior instability were not detected.  At the time of examination, there was no evidence of effusion, edema, erythema, or rubor at the ankle joint.  However, there was some tenderness to palpation along the Achilles tendon.  Further examination showed no evidence of pain, lack of endurance, weakness, incoordination, or instability following repetitive range of motion testing.  

On subsequent VA medical examination in July 2011, there was no evidence of any swelling or inflammation of the Achilles tendon.  Nor was there any evidence of muscle atrophy.  Motor function of the gastrocnemius was described as completely normal.  Regarding the left Achilles tendon, there was no evidence of any swelling or inflammation, or any muscle atrophy.  Nor was there any discrepancy in the size of the gastrocnemius muscle on the right and left.  In the opinion of the examiner, the Veteran displayed a normal examination of both the right and left Achilles tendons.  

As of the time of a more recent VA examination in April 2012, the Veteran displayed plantar flexion of his right ankle to 45 degrees or greater, with dorsiflexion to 5 degrees, and no objective evidence of painful motion.  Plantar flexion of the left ankle was once again to 45 degrees or greater, with dorsiflexion to 5 degrees, and no objective evidence of painful motion.  

In the opinion of the examiner, there was no objective evidence of Achilles tendonitis, or inflammation.  Nor was there any evidence of edema, erythema, or rubor, or any instability.  According to the examiner, it was less likely than not that the Veteran's bilateral Achilles tendonitis/tendinosis would cause additional functional limitation due to pain, fatigue, weakness, and repetitive movement.  This was the case given that none of these findings were noted on examination, and that the Veteran was currently working in a moderately physically demanding job without special accommodations.  

Pursuant to applicable law and regulation, the 20 percent evaluation currently in effect contemplates the presence of marked limitation of motion of the ankle.  A 20 percent evaluation is similarly warranted where there is evidence of ankylosis of the ankle in plantar flexion to less than 30 degrees.  In order to warrant an increased, which is to say, 30 percent evaluation, there would need to be demonstrated the presence of ankylosis of the ankle and plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees.  38 C.F.R. § 4.71a and Part 4, Diagnostic Codes 5270, 5271 (2011).  

Based on the aforementioned, it is clear that no more than a 20 percent evaluation is warranted for the Veteran's service-connected right or left Achilles tendonitis.  This is particularly the case given the fact that, at no time during the course of the current appeal has the Veteran exhibited more than a marked limitation of motion of either ankle.  Moreover, there currently exists no evidence of ankylosis of either ankle with plantar flexion between 30 and 40 degrees, or dorsiflexion between 0 and 10 degrees.  Rather, based upon examination findings, the Veteran's bilateral Achilles tendonitis appears to be, for all intents and purposes, asymptomatic.  Accordingly, respective evaluations in excess of 20 percent for the Veteran's right and left Achilles tendonitis are not in order.  

Turning to the issue of an initial compensable evaluation for the Veteran's service-connected neuronal brain damage, the Board notes that, in a rating decision of June 2011, the RO granted service connection (and a noncompensable evaluation) for neuronal brain damage.  The Veteran voiced his disagreement with the assignment of that noncompensable evaluation, and the current appeal ensued.  

In that regard, at the time of a VA psychiatric examination in August 2008, it was noted that, following a VA neurological evaluation in December 2007, the Veteran's report of symptoms, as well as examinations by specialty clinics, all indicated that the Veteran's reported symptoms were physiological effects of his mental health condition, which is to say, posttraumatic stress disorder.  Moreover, following a subsequent VA examination in August 2010, it was noted that review of all available data as well as a lengthy personal discussion with the Veteran showed that he suffered from significant mental health issues, and not brain damage.  Significantly, during the course of VA outpatient treatment in May 2011, both the Veteran's memory and his cognition appeared intact.  Moreover, at the time of a VA psychiatric examination in January 2012, it was noted that the Veteran displayed an essentially normal neuropsychological profile with the exception of mild nonspecific intentional weakness, most likely due to psychiatric disturbance (that is, posttraumatic stress disorder with depression, panic attacks, and somatoform features).  Neuropsychological testing indicated an essentially normal neurocognitive profile, with the only exception being mild performance variability across tests suggesting fluctuations in intentional focus.  According to the examiner, this weakness on select measures of memory and attention was nonspecific, and characteristic of the intentional weaknesses commonly seen in psychiatric disorders.  Accordingly, there was no clear evidence of cerebral dysfunction other than that commonly associated with the Veteran's psychiatric disability.  Significantly, following a subsequent VA examination in February 2012, it was the opinion of the examiner that there was no medical evidence in the records documenting "neuronal brain damage."  Accordingly, it was unlikely that the Veteran's subjective complaints were the result of such brain damage.  Rather, it was well documented that the Veteran's subjective complaints were related to his psychiatric disturbance.  

Pursuant to applicable law and regulation, the Veteran's service-connected neuronal brain damage is rated by analogy to cerebral arteriosclerosis.  In that regard, purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis are to be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code.  Purely subjective complaints such as headache, dizziness, tinnitus, insomnia, and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, are to be rated 10 percent and no more under Diagnostic Code 9305.  This 10 percent rating is not to be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under Diagnostic Code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  38 C.F.R. § 4.124(a) and Part 4, Code 8046 (2011).  

Based on the aforementioned, it is clear that no more than a noncompensable evaluation is warranted for the Veteran's service-connected neuronal brain damage.  In that regard, while the Veteran has reported memory and cognitive problems, as well as various other symptoms, such symptomatology has been attributed not to neuronal brain damage, but rather to the Veteran's service-connected posttraumatic stress disorder.  To date, there exists no evidence of "separate and distinct" symptomatology directly attributable to the Veteran's service-connected neuronal brain damage.  Accordingly, no more than a noncompensable evaluation is warranted for that particular disability.  

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007), addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a 

manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, symptomatology attributable to the Veteran's service-connected Achilles tendonitis and neuronal brain damage is appropriately rated.  Moreover, the disability picture presented by these disabilities is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  


ORDER

New and material evidence having been submitted, the application to reopen a claim of entitlement to service connection for a disorder of the thoracolumbar spine is reopened, and, to that extent, the appeal is allowed.  

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for right ear hearing loss is denied.  

Service connection for left ear hearing loss is denied.  

Service connection for a sleep disorder, to include sleep apnea, is denied.  

Service connection for a chronic cardiovascular disorder characterized by heart palpitations is denied.  

An evaluation in excess of 20 percent for right Achilles tendonitis is denied.  

An evaluation in excess of 20 percent for left Achilles tendonitis is denied.  

An initial compensable evaluation for neuronal brain damage is denied.  



REMAND

Having determined that new and material evidence has been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a disorder of the thoracolumbar spine, the Board must now turn to a de novo review of all pertinent evidence of record.  However, that review raises some question as the exact nature and etiology of the Veteran's current low back disability, as well as the current severity of his service-connected posttraumatic stress disorder.  

In that regard, service treatment records disclose that, on a number of occasions in service, the Veteran received treatment for various low back-related complaints, variously characterized as coccydynia, scoliosis, muscle spasm, lumbar strain, and paravertebral muscle strain.  While at the time of a service separation examination in December 1991, a physical examination of the Veteran's spine and musculoskeletal system was within normal limits, the Veteran was heard to complain of recurrent back pain.  Moreover, following a VA medical examination in September 2003, the Veteran received diagnoses of degenerative disc and joint disease of the lumbar spine, with accompanying chronic pain and limited range of motion.  

As noted above, in a statement of March 2006, a VA neurologist indicated that the Veteran suffered from degenerative disc disease of the lumbar and thoracic regions, which was "more likely than not" directly related to his Gulf War service.  However, since the time of that statement, various VA examinations have shown the presence only of a congenital defect, specifically, sacralization at the level of the fifth lumbar vertebra.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  

Regarding the issue of an increased evaluation for service-connected posttraumatic stress disorder, the Board notes that the Veteran last underwent a VA psychiatric examination for the purpose of determining the severity of that disability in January 2012, approximately one year ago.  However, recent VA outpatient treatment records are to the effect that the Veteran has of late been feeling "more depressed."  Under the circumstances, the Board is of the opinion that an additional, more contemporaneous psychiatric examination would be appropriate prior to a final adjudication of the Veteran's claim for an increased rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.  

2.  The Veteran should then be afforded additional VA orthopedic and psychiatric examinations in order to more accurately determine the exact nature and etiology of his current low back disability, and the current severity of his service-connected posttraumatic stress disorder.  The Veteran is to be notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the examiner should specifically comment as to whether the Veteran currently suffers from degenerative joint and/or disc disease of the thoracolumbar spine, or, for that matter, any other acquired (as opposed to congenital) low back pathology, and, if so, whether that pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  

Following completion of the psychiatric examination, and in accordance with the latest AMIE worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the nature and etiology of his service-connected posttraumatic stress disorder.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiners prior to completion of the examinations.  In addition, the examiners must specify in the reports that both the claims file and Virtual VA records have been reviewed.  



3.  The RO should then review the examination reports to ensure that they are in complete compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA.  If the reports are deficient in any manner, the RO must implement corrective procedures.  

4.  The RO should then readjudicate the Veteran's claim for service connection for a disorder of the thoracolumbar spine, as well as his claim for an increased evaluation for service-connected posttraumatic stress disorder.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in June 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                     ______________________________________________
	KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


